Citation Nr: 1641256	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-44 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a right index finger disability.

2.  Entitlement to service connection for a right long finger disability.

3.  Entitlement to service connection for a right little finger disability.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right hand sprain.

5.  Entitlement to a rating in excess of 0 percent for residuals of a ganglion cyst of the right wrist, rated as a scar.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

In April 2014, the Board remanded the appeal for further development.  When the appeal was before the Board previously, the appeal was characterized as comprising a single issue of entitlement to a rating in excess of 10 percent for residuals of a right hand sprain.  For reasons that will be explained in detail below, the Board has recharacterized the appeal to include service connection for finger disabilities.

The Veteran has perfected an appeal concerning the issue of entitlement to an increased rating for bilateral hearing loss disability.  The RO is currently in the process of scheduling the Veteran for a hearing on that issue, and so it is not ready for adjudication by the Board at this time.

The issues of entitlement to an increased rating for residuals of a right hand sprain, entitlement to an increased rating for residuals of a ganglion cyst of the right wrist, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The currently diagnosed right index finger disability was incurred during active service.

2.  The currently diagnosed right long finger disability was incurred during active service.

3.  The currently diagnosed right little finger disability was incurred during active service.


CONCLUSIONS OF LAW

1.  A right index finger disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A right long finger disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A right little finger disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Veteran's original claim, dated in February 2006, the Veteran sought service connection for a "Right Hand Disability."  In an October 2006 decision, the RO denied service connection for a "right hand disability."  In September 2007, the Veteran filed a notice of disagreement with the denial of service connection for a right hand condition.

An April 2009 rating decision granted service connection for "residuals, right hand sprain" with a rating of 10 percent, effective February 14, 2006.  The 10 percent disability rating was awarded pursuant to Diagnostic Code 5299-5215, for limitation of motion of the wrist.  In July 2009, the Veteran filed a notice of disagreement regarding the "Right Hand Condition."

Separately, in July 2009, the Veteran filed a claim for service connection for "gangling [sic] Cyst Right Wrist."  A November 2009 rating decision granted service connection for "ganglion cyst, right wrist" with a disability rating of 0 percent, effective July 13, 2009.  The 0 percent disability rating was awarded pursuant to Diagnostic Code 7819-7802, for benign skin neoplasms/scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  In December 2009, the Veteran filed a notice of disagreement regarding the "ganglion cyst right wrist."

In October 2010, the RO issued a statement of the case regarding the issue of "Evaluation of residuals, right hand sprain currently 10 percent disabling."  The only regulations and rating criteria provided to the Veteran concerned Diagnostic Code 5214 (Wrist, ankylosis of) and Diagnostic Code 5215 (Wrist, limitation of motion of).  In November 2010, the Veteran perfected an appeal by submitting VA Form 9, Appeal to Board of Veterans' Appeals.  In an accompanying letter, the Veteran's accredited representative indicated that the appeal pertained to "Evaluation of residuals right hand currently 10% disabling."

In July 2012, the Veteran requested an increased rating for the service-connected right wrist disability.  A July 2013 rating decision continued a 0 percent rating for "ganglion cyst, right wrist."

In August 2013, a supplemental statement of the case was issued concerning the "Evaluation of right hand sprain, currently 10 percent disabling."  The symptomatology discussed pertained to painful motion of the wrist.

At the Veteran's January 2014 Board hearing, the Veteran specified that his hand disability affected his right hand from his wrist all the way to the fingers.

When the case was previously before the Board in April 2014, the Board characterized the issue on appeal as "Entitlement to a disability rating in excess of 10 percent for residuals of a right hand strain."  The claim was remanded to provide the Veteran a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with the residuals of a right hand sprain.

In June 2014, the Veteran was provided a VA hand and finger examination.  In October 2014, he was provided a VA wrist examination.

In October 2014, a supplemental statement of the case was issued concerning "Entitlement to a disability rating in excess of 10 percent for residuals of a right hand sprain."  The only Diagnostic Code discussed was Diagnostic Code 5215 (Wrist, limitation of motion of).

Service Connection for Right Index, Long, and Little Fingers

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The current appeal stems from the Veteran's original February 2006 claim for service connection for a "Right Hand Disability."  At the January 2014 Board hearing, the Veteran specified that the hand disability affected the right hand from the wrist all the way to the fingers.  In response, the Board remanded the claim for a VA examination to consider all of the Veteran's reported symptoms.

At a June 2014 VA hand and finger examination, the examiner diagnosed right hand, stable joint residuals of osteoarthritis right index distal interphalangeal joint, right long metacarpal.  An X-ray showed osteoarthritic changes at the right little finger distal interphalangeal joint.  The examiner referenced the service medical records documenting the original in-service injury in June 1979 when a cable hit the Veteran's right hand while he was setting up equipment.  The examiner opined that based on impact inertia and the objects involved, it was more likely than not that the present imaging was consistent with the type of injury noted.  The examiner acknowledged that the Veteran had worked post-service as a letter carrier.  However, as the Veteran did not incur any type of limitation or workers compensation for the right hand, his work as a postal worker was less likely than not a major impact.  Therefore, the examiner opined that the Veteran's present condition was at least as likely as not incurred in or caused by service.

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

The Board finds that the claims for service connection for a right index finger disability, a right long finger disability, and a right little finger disability are part of the claim for an increased rating for a "right hand disability."  The June 2014 VA examination report provides X-ray evidence of disabilities of the right index, long, and little fingers, and the June 2014 VA examiner provided a positive nexus opinion linking the currently diagnosed finger disabilities to a documented in-service event.  Therefore, service connection is warranted for a right index finger disability, a right long finger disability, and a right little finger disability.  Initial disability ratings and effective dates will be assigned by the RO in order to avoid any prejudice to the Veteran.


ORDER

Entitlement to service connection for a right index finger disability is granted.

Entitlement to service connection for a right long finger disability is granted.

Entitlement to service connection for a right little finger disability is granted.


REMAND

The claim for a rating in excess of 10 percent for residuals of a right hand sprain, rated as limitation of motion of the right wrist, is inextricably intertwined with the assignment of initial disability ratings and effective dates for the now service-connected right index, long, and little fingers.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for a disability rating in excess of 10 percent for residuals of a right hand sprain must be deferred.

A November 2009 rating decision granted service connection for "ganglion cyst, right wrist" with a 0 percent rating, effective July 13, 2009.  The 0 percent rating was awarded pursuant to Diagnostic Code 7819-7802, for benign skin neoplasms/scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  In December 2009, the Veteran filed a notice of disagreement regarding the "ganglion cyst right wrist."

No statement of the case has been issued addressing the issue of entitlement to an increased rating for ganglion cyst of the right wrist.  Therefore, that claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

At the January 2014 Board hearing, the Veteran stated that his service-connected right hand disability caused him to quit his job.  The Board finds that a claim for TDIU was reasonably raised by the record during the course of his appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate that matter in the first instance, to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Establish disability ratings and effective dates for the service-connected right index finger, right long finger, and right little finger disabilities.

2.  Furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for TDIU.

3.  Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically explain how to establish entitlement to a TDIU.

4.  Issue a statement of the case addressing the issue of entitlement to an increased rating for ganglion cyst of the right wrist.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely substantive appeal is received, return the case to the Board.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


